Citation Nr: 0000937	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-32 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of compensation 
indebtedness with the Department of Veterans Affairs (VA), in 
the amount of $35,599.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from August 1954 to March 
1956.

In the veteran's substantive appeal, dated in November 1997, 
the veteran's legal custodian indicated that he desired a 
hearing at his local regional office (RO) before a member of 
the Board of Veterans' Appeals (Board).  This request was 
reiterated by the veteran's service representative on a VA 
Form 646, dated in January 1999.  In a December 1999 letter 
to the veteran, the Board sought clarification as to whether 
the veteran wanted to attend a hearing before the Board, and 
advised the veteran that if he did not respond to the letter 
within thirty days from the date of the letter, the Board 
would assume that the veteran still wanted a hearing before a 
member of the Board at the RO.  The Board received a response 
from the veteran's legal custodian in December 1999, in which 
he indicated his desire to attend a hearing before a member 
of the Board at the RO. 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant and his legal custodian 
are advised that the veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should arrange for the veteran 
and his legal custodian to have a hearing 
at the RO before a traveling member of 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




